Citation Nr: 1110116	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include pulmonary asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This matter was remanded by the Board in July 2010 for additional evidentiary development.  All requested development has been substantially complied with and, thus, the matter has been returned to the Board for adjudication.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran was exposed to asbestos during service and that he currently has a respiratory disorder, to include pulmonary asbestosis, that is due to any incident or event in active military service, including exposure to asbestos therein.  


CONCLUSION OF LAW

A respiratory disorder, to include pulmonary asbestosis, was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a pulmonary disorder, specifically indicated as pulmonary asbestosis, which he believes is related to his exposure to asbestos during service.  While the Veteran has reported that his military occupational specialty (MOS) was an aviation storekeeper, he has asserted that his service aboard the USS Coral Sea also included duties such as grinding, chipping, removing bulkheads, pulling out lagging, and cleaning up trash generated while the ship was in dry dock, which he believes resulted in his exposure to asbestos.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With respect to asbestos exposure, there is also no specific statute or regulation pertaining to the development of claims involving asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.29.  Also, an opinion by VA's Office of General Counsel has discussed the development of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to a respiratory disorder.  In fact, his July 1971 separation examination revealed a normal clinical evaluation of his chest and a chest x-ray conducted at that time was negative.  

Nevertheless, the Veteran's service personnel records corroborate his service aboard the USS Coral Sea, and other evidence of record reflects that the ship underwent complex overhaul in July 1970, which included periods in dry dock in July and October 1970.  See USS Coral Sea Command History reports.  However, the Navy Asbestos Litigation Support Office (NAVALSO) database did not reveal any relevant information regarding the use of asbestos aboard the USS Coral Sea, and the Department of the Navy has determined that people who served as an Aviation Storekeeper have a minimal probability of exposure to asbestos, based upon documents from the Navy Occupational Task Analysis program.  See letters dated March 2003 and March 2009 from the Naval Sea Systems Command.  Such facts provide the Board must find provides highly probative evidence against this claim.

In this context, the Board notes that the Veteran has never specifically asserted that he remembers being directly exposed to asbestos or when this exposure occurred.  Instead, he has only asserted that it is well-known that asbestos was used on Navy ships and that he performed various duties in various areas, including voids, storerooms, and warehouses, which he believes resulted in his exposure to asbestos.  

The Veteran is competent to report events that occurred in service; however, given the lack of evidence showing the use of asbestos aboard the USS Coral Sea and the evidence showing that the Veteran has a minimal probability of exposure to asbestos based upon his MOS, as well as the Veteran's own statements which are, at best, very unclear regarding his actual exposure to asbestos, the Board finds that the preponderance of the evidence do not demonstrate that the Veteran was exposed to asbestos during service.  

The Veteran has asserted that he has not had any other exposure to asbestos from any other known source.  See November 2004 statement.  

In support of his claim, the Veteran has submitted private treatment records which contain a diagnosis of asbestos-related disease.  A February 2002 pulmonary consultation conducted by Dr. R.M. notes the Veteran's report of "occupational exposure" to asbestos materials with a latency period of more than 15 years and his report of progressive dyspnea on exertion and a non-productive cough that had persisted for five years.  Dr. R.M. noted that pulmonary function tests conducted in January 2002 were within normal limits but that a chest X-ray conducted on January 4, 2002 revealed small irregular opacities in the lower and mid long zones.  Based on the findings of the chest X-ray and the Veteran's report of a history of exposure to asbestos with more than a 15 year latency period, Dr. R.M. diagnosed the Veteran with pulmonary asbestosis.  

The February 2002 treatment record from Dr. R.M. is considered competent medical evidence; however, the Board finds that the diagnosis of pulmonary asbestosis is afforded lessened probative value because the evidence on which the diagnosis is based is not of record.  Specifically, the Board notes that the January 2002 chest X-ray, which Dr. R.M. noted revealed small irregular opacities, was not submitted along with the February 2002 statement.  Instead, the evidentiary record contains a report which reflects that a chest X-ray revealed interstitial lung disease consistent with asbestos exposure or asbestos related disease.  The date on which the chest X-ray was conducted is illegible but the record appears to reflect that it was conducted in January 1970 or 1990.  Nevertheless, the report reflects that the chest X-ray was read by Dr. J.K. in 2000.  

In evaluating this claim, the Board finds probative that the statement from Dr. R.M. reflects that he evaluated the Veteran for an independent medical evaluation in February 2002, with no indication that the Veteran sought treatment from Dr. R.M. or his associates, including Dr. J.K., prior to February 2002.  The Board also finds probative that the chest X-rays alleged to have been conducted in 2000 or 2002 were not (and have not been) submitted in conjunction with the February 2002 statement showing a diagnosis of pulmonary asbestosis.  This evidence and the inconsistencies therein weigh against the credibility and probative value of the diagnosis of pulmonary asbestosis, particularly given the other medical evidence of record that shows his chest X-rays and PFTs have been consistently normal, which only provides evidence against this doctor's claim.  

In this context, the preponderance of the evidence shows that, while the Veteran has sought treatment for shortness of breath on exertion, his chest X-rays and PFTs have been normal, with no focal opacities suggestive of acute process.  See August 2003 VA outpatient treatment record; March 2010 VA examination report.  In fact, the Veteran was afforded a VA examination to determine if he currently has a respiratory disability related to asbestos exposure where the examining physician conducted a physical examination of the Veteran, which included a chest X-ray and PFTs.  After examining the Veteran, the examiner opined that there was no clinical evidence of asbestosis, as the chest x-ray, PFTs and physical examination were normal.  See March 2010 VA examination report.  

The Board finds that the March 2010 VA examination was adequate for evaluation purposes, as the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a thorough physical examination of the Veteran.  The Board also notes that the VA examination report is consistent with the preponderance of the other medical evidence of record, which shows the Veteran's respiratory system is normal, and does not contain any inherent inconsistencies.  Therefore, the March 2010 VA examination is considered the most competent, credible, and probative evidence of record, outweighing all evidence in support of this claim.  

Overall, the Board finds that the most competent, credible, and probative evidence of record preponderates against the Veteran's claim, as the preponderance of the service records do not demonstrate that the Veteran was exposed to asbestos during service and the preponderance of the medical evidence does not contain any clinical evidence of asbestosis or any other asbestos-related respiratory disorder.  In evaluating this claim, the Board has considered the Veteran's lay statements regarding his reported in-service asbestos exposure, the service records that show the USS Coral Sea underwent overhaul and was in dry dock during 1970, and the post-service evidence that purports to show the Veteran has pulmonary asbestosis.  However, for reasons discussed above, the Board finds that this evidence is outweighed by the preponderance of the evidence of record which does not show the Veteran was exposed to asbestos during service or that he has manifested asbestosis or any other asbestos related respiratory disorder at any time since service.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of service connection for a pulmonary disorder, to include pulmonary asbestosis, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2003 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim, including information regarding his reported in-service asbestos exposure, and of the Veteran's and VA's respective duties for obtaining evidence.  The RO also sent the Veteran a letter in October 2007 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment and personnel records, as well as post-service treatment records dated from 2002 to 2004.  The Board notes that the Veteran has reported receiving treatment from a Dr. S. and that this claim was previously remanded in order to obtain those records.  However, the Veteran did not provide contact information for Dr. S., as requested, and thus, those records are not included in the record.  See July 2010 Board remand and RO duty to assist letter.  Indeed, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for a pulmonary disability, to include pulmonary asbestosis, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


